#*   ">




                                               In the Fourth Court Of Appeals        '•   —"N' Ai-, jV .,1'.'. [.;' ?,;;'

                                              Fourth Court Of Appeals District       2015 MAY 12 PM h3U
                                                                                               /                       i
                                              San Antonio Texas Bexar County              //              .   /-,   ,/     ,
                                                                                          '/       ./.*       >     > •' ''«-
          Maryann Castro




          Manuel Castro


                                                                  Re: Court Of Appeals Number: 04-14-00785-CV

                                                                          Trial Court Case 2011 -CI-15957




                                         NOTICE OF Motion for Spousal Maintence

          TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEAL:


          This motion is filed by Appellant MaryAnn Castro who prays the court an entry of an order granting
          this motion of spousal maintence.

          In Counsel Joseph Appelt motion to withdrawal as appellee Manuel Castro Counsel dated May 8, 2015
          knowing his Appellee Brief was due April 29,2015 and did not file any,motion in delay ,withdrawal or
          even the Appellee Brief that was pending the outcome of this case.

          Appellee Joseph Appelt has abused the law, and abused Appellant Maryann Castro which is stated in
          her Appellant brief with evidence of fraud and hiding a martial asset.

          Counsel Joseph Appelt states in his withdrawal it would not harm the other party which is Appellant
          Maryann Castro it has harmed Appellant Maryann Castro in the following.

             A) BSI THE HOME MORTGAGE WAS NOT GETTING PAID BY HIS CLIENT Appellee Manuel Castro
                 OWES 73967.02

             B) USING A COMPARATIVE MARKET ANALYSIS-OVERVALUED THE COMMUNITY AT 351,375 A
                 RELATORS OPINION PREPARED BY APPELLEE MANUEL CASTRO MISTRESS ARCHIE MARMEJO.

             C) IN THE COURT OF JUDGE SALINAS-SARAH LISHMAN COUNSEL WAS THE SEPT 29,2014 IT WAS
                 FOUND BOTH COUNSELS DINORAH              DIAZ AND COUNSEL JOSEPH APPELT PROCESSED A

                 DIVORCE LIFT STAY WAS NEVER FILED AND COUNSEL JOSEPH APPELT KNEW THIS AND HID

                 FROM     THE   COURT JUDGE     SALINAS    AND APPELLAANT          MARYANN           CASTRO           AND       STILL

                 PROCEEDED IN TRYING TO GET APPELLEE MANUEL CASTRO 40,000 IN FRAUD EQUITY USING A
9*   *




              REALTORS OPINION AND HIDING AN ACTIVE BANKRUPTCY ALMOST HURTING APPELLANT
            MARYANN CASTRO IN LOOSING THE COMMUNITY TO FORECLOSURE ON 1/6/2015.
         D) CERTIFIED APPRASAL 1501 OLIVE IS 225,000 COUNSEL JOSEPH APPELT DID NOT ALLOW
              JUSTICE TO BE SERVED.

         E) FINAL DECREE OF DIVORCE OCT 30,2012 HIDING A KEOGH PLAN PENSION AND 99 SUBARU
              WITH JUDGE UTTLEJOHN SIGNATURE HE WAS DOING THIS TO HURT APPELLANT MARYANN

              CASTRO KNOWING IN THE AGREEMENT FOR FINAL DIVORCE HE DID NOT LIST THESE TWO
              MARTIAL ASSETS.

         F) APPELLEE MANUEL CASTRO WAS NOT PAYING THE HOME MORTGAGE AND OR ABOUT AUG
              31,2012 FILED BANKRUPTCY PUT THE COMMUNITY IN BANKRUPTCY COURT WITHOUT
              NOTIFYING APPELANT MARYANN CASTRO AND HID THAT BIG PIECE OF A FINALCIAL MATTER
              THAT HURT THE OTHER PARTY AS STATED BY COUNSEL JOSEPH APPELT HE HAS ABUSED THE
              LAW TO HURT APPELLANT MARYANN CASTRO HIS CLIENT APPELLE MANUEL CASTRO OWED
              220000 ON THE NOTE AND HAD NOT MADE ONE MORTGAGE PAYMENT WAS IN ARREAR
              73,967.02 AND APPELLANT MANUEL CASTRO AND COUNSEL JOSEPH APPELT HID THAT FROM
              THE COURT JUDGE 10/30/13 AND APPELLANT MARYANN CASTRO ALMOST LOOSING HER
              HOME INTO FORECLOSURE 1/6/2015.
         G) MARYANN CASTRO IS DISABLED BEGAN MARCH 22,2001 AND IS CURRENT BENEFIT AMOUNT
              IS 864.00 AND IT   HAS HURT THE OTHER PARTY APPELLANT MARYANN AND HAS BEEN

              SUFFERING PAIN DEPRESSION AND FINANCIALLY DUE TO THE FRAUD AGREEMENT THAT WAS

              PRESENTED ENFORCE ABUSED THE LAW KNOWING APPELLANT MARYANN CASTRO WAS
              CHALLENGING THE AGREEMENT SET UP WITH            FRAUD TO     HURT APPELLANT MARYANN

              CASTRO BY COUNSEL JOSEPH APPELT ON 10/30/13. THE STATE BAR HAS BEEN NOTIFED OF
              COUNSEL   JOSEPH    APPELT   LEGAL   MALPRACTICE    PROCESSING     A   DIVORCE   IN   ACTIVE

              BANKRUPTCY OVER VALUE THE COMMUNITY USING A REALTORS OPINION AND HIDING A

              MARTIAL ASSET KEOGH PLAN PENSION 99 SUBARU.

         H) IN 2013 THERE ARE TWO DOCTORS WHO KNOW OF APPELLANT MARYANN CASTRO DISABILTY
              AND COUNSEL JOSEPH APPELT HAD ABUSED THE LAW BY HIDING THIS DISABILTY APPELLANT

              MARYANN CASTRO HAD DURING THE MARRIAGE AND HAS NOT STOPPED THE MEDICAL

              VISITS TO GET THE MEDICAL CARE SHE NEEDS AND APPELLANT HAS BEEN HARMED BY
              COUNSEL JOSEPH APPELT CONINUED ABUSE, ATTACKING APPELLANT MARYANN CASTRO IN
              HIS   ATTEMPT TO   DRAG   ON   THIS AGREEMENT FOR       FINAL   DIVORCE THAT     APPELLANT

              MARYANN CASTRO HAS BEEN CHALLENGING DUE TO FRAUD COMMITED BY Counsel Joseph
              Appelt and his client Appellee Manuel Castro and the non-spouse mistress Christina Pacheco.
         I)   Appellee Manuel Castro used the Community funds to pay for his extra martial affair with
              Christina Pacheco instead of paying the home mortgage Appellee Counsel Joseph Appelt
              statement in his motion to withdrawal filed 5/8/2015 knowing his brief was due 4/29/15
              Counsel Joseph Appelt says it has not harmed the other party it has caused pain extreme
              depression as to where Appellant Maryann Castro did not want to live she has suffered and
              Counsel Joseph Appelt continues to Abuse the law as he has in over three years. Appellee
              Manuel Castro mistress was harassing Appellant Maryann Castro during the marriage and in
              the process of divorce and in challenging the Agreement for final divorce it was Appellee
>'. . ^




               Mistress who brought in the fraud in overvaluing the community shared by Appellant
               Maryann Castro and Appellee Manuel Castro she went to as far as calling the home mortgage
               and sending a picture via text.
          J) Appellant Maryann Castro is not employed she is disabled she had had to seek employment
               due to Appellee Manuel Castro fraud attempt in foreclosing on the home mortgage he had not
               made one payment and tried to collect fraud equity of 40,000.
          K) Appellant Maryann Castro has been harmed in the Agreement for final divorce she has type 2
             diabetes, had breast cancer in remission, multiple tumors in thyroid, cyst in the throat, cyst in
               the foot, acid reflux, high blood pressure. And now there is a chance she has bone cancer in
               her right foot on 8/20/15 surgery will be done and testing. Appellant Maryann Castro cannot
               stand up too long and is in extreme pain suffering and cannot suffer any more stress caused
               by Counsel Joseph Appelt and Appellee Manuel Castro. And Counsel Joseph Appelt the other
               party your statement as to it will not harm Appellant Maryann Castro it will.
          L)   Appellant Maryann Castro prays for the court to award Appellant Maryann Castro her request
               as stated in her Appellant brief before discharging Counsel Joseph Appelt who committed the
               legal malpractice which has been reported to the state bar Appellant Maryann Castro was the
               one who abided by the Court and turned in a timely manner Appellant Maryann Castro brief
               with evidence of fraud conspired by Counsel Joseph Appelt to commit fraud for his client
               Appellee Manuel Castro and his mistress Christina Pacheco and that was to harm the other
               party as stated in his motion to withdrawal
          M) knowing his case was in Appeals Court and his Appellee Brief was due 4/29/15 and he failed
             to communicate on time and turn in his Appellee Brief but files a motion to withdrawal on
               May 8,2015 Appellant Maryann Castro prays for Justice to be served in the Agreement for
               Final Divorce so that it will stop harming her as Counsel Joseph Appelt stated it has not
               harmed the other party.
                                                                                                        U414UU/8t
                                                                                        FOURTH COURT OF APPE/
                                                                                                SAN ANTONIO, TE>
                                                                                                  5/8/2015 5:27:28
                                                                                                      KEITH HOT"
                                                                                                              CLE


                                      NO. 04-14-00785-CV


                        IN THE FOURTH COURT OF APPEALS
                                                                               FILED IN
                                     SAN ANTONIO, TEXAS                  4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                         Q5/8/2Q15 5:27:28 PM

                                                                            KEITH E. HOTTLE
                                                                                 Clerk

                                      MANUEL CASTRO
                                              VS.
                                     MARY ANN CASTRO




            NOTICE OF MOTION FOR WITHDRAWAL OF COUNSEL



JOSEPH P. APPELT,P.C.
ATTORNEY AT LAW
5825 CALLGHAN RD., STE. 104
SAN ANTONIO, TEXAS 78228
210-375-1212 TELEPHONE
210-375-1213 FAX
EMAIL: JPAPPELT@GMAIL.COM
ATTORNEY FOR MANUEL CASTRO



TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEALS:


        This Motion for Withdrawal of Counsel is brought by JOSEPH P. APPELT, who
is attorney of record for MANUEL G. CASTRO. Joseph P. Appelt, requests the Court to
grant him permission to withdraw as attorney for MANUEL G. CASTRO in this case. In
support, Joseph P. Appelt shows:
       Good cause exists for withdrawal of Joseph P. Appelt, as counsel for Petitioner,
MANUEL G. CASTRO, due to a conflict arising between Attorney and Client which
prevents effective representation.        ^         jO | -C^-S^nT^ ^ TA                cqOL?^I
       A copy of this motion has been delivered to MANUEL G. CASTRO, who is
hereby notified in writing of his right to object to this, motion. The last known address of
MANUEL G. CASTRO is P.O. Box 47776, San Antonio, Texas 78265.

       There is no setting pending in this ca.se~7 j +-£ ji\ 0\QOJUj\\S>
       Both sides have served discovery requests to the other


                                                               COur-f- -                   '•
       xh have
       There h nottv,been any oral,hdepositions
                                         v in• *h-
                                                this case. //tTIWU.
                                                             ""T^Y; rvW" I             bed
                                                                                         8) •
                                                                                            i C ^_
       An entry of an order granting this motion and discharging Movant as attorney of
record for MANUEL G. CASTRO would not harm the other party^^) Y^^                         ' ^UU
                                     NOTICE TO CLIENT

       You are hereby notified that this Motion for Withdrawal of Counsel is set for
hearing at the time and place stated below. You do not have to agree to this motion. If
you wish to contest the withdrawal of Joseph P. Appelt as your attorney, you should
appear at the hearing. If you do not oppose Joseph P. Appelt's withdrawal as your
attorney, you may notify Joseph P. Appelt in writing of your consent to this motion.
       Joseph P. Appelt prays that Court enter an order discharging him as attorney of
record for MANUEL G. CASTRO.



                              Respectfully Submitted,

                              Joseph P. Appelt, P.C.
                              5825 Callaghan Rd, Ste. 104
                              San Antonio, Texas 78228
                              210/375-1212 (Telephone)
                              210/375-1213 (Telecopier)




                                     JOSEPH P. APPELT
                                     SBN: 00789809
                                     ATTORNEY FOR MANUEL G. CASTRO



                            CERTIFICATE OF SERVICE


       I certify that a true copy of the above was served on each attorney of record or
party in accordance with the Texas Rules of Civil Procedure on May 8, 2015.




                                                    JOSEPH P. APPELT
                                                    Attorney for MANUEL G. CASTRO
                                                                                                  MLhCOFY




                                          COURT OF APPEALS
SANDEE BRYAN MARION                         FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HOTTLE
 CHIEF JUSTICE                               CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                                  300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                              SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                              TELEPHONE
PATRICIA O. ALVAREZ                                                                                  (210)335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                       FACSIMILE NO.
  JUSTICES                                                                                           (210)335-2762


                                                     May 8, 2015.

        Mary Ann Castro                                               Sarah Lishman
        1501 Olive                                                   Jamie Graham & Associates, PLLC
       Jourdanton, TX 78026                                          Tower Life Building
                                                                     310 S. St. Mary's, Suite 845
       Manuel Castro                                                 San Antonio, TX 78205
       PO Box 47776
       San Antonio, TX 78265                                         Joseph Appelt Jr.
                                                                     Joseph P Appelt PC
                                                                     5825 Callaghan Rd Ste 104
                                                                     San Antonio, TX 78228-1106

       RE:       Court of Appeals Number:      04-14-00785-CV
                 Trial Court Case Number:      2011-CI-15957
                 Style: Mary Ann Castro
                       v.

                       Manuel Castro


                The Appellee's Notice of Motion to Withdraw Counsel has this date been received and
       filed in the above styled and numbered cause.

                                                                Very truly yours,
                                                                KEITH E. HOTTLE, CLERK




                                                                Lhz Estrada
                                                                Deputy Clerk, Ext. 53219




       cc: Dinah L. Gaines
                                                                                             JriLJt CU1JY




                                      COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                          CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-303 7
REBECA C. MARTINEZ                    WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA 0. ALVAREZ                                                                           (210)335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210)335-2762




                                                May 5, 2015


       Joseph Appelt Jr.
       Joseph P Appelt PC
       5825 Callaghan Rd Ste 104
       San Antonio, TX 78228-1106
       * DELIVERED VIA E-MAIL *


      RE:     Court of Appeals Number:       04-14-00785-CV
              Trial Court Case Number:       2011-CI-15957
              Style: Mary Ann Castro
                      v.

                      Manuel Castro


              Mr. Appelt Jr., our records show you are the attorney for the appellee. This is to notify you
      that appellee's brief was due April 29, 2015, but has not been filed. Please respond to this court in
      writing within ten days of the date of this letter. Your response should state a reasonable
      explanation for failing to timely file the brief. It should also demonstrate that you are taking
      affirmative steps to remedy the deficiencies. If you intend for your response to serve as a motion
      for extension of time, it must comply with Rule 10.5 of the Texas Rules of Appellate Procedure and
      the Fourth Court of Appeals' local rules.

             If we do not receive an adequate response from you within ten days of the date of this letter,
      we will set the appeal "at issue," and it will be set for submission without an appellee's brief.


                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK




                                                              Lhz Estrada
                                                              Deputy Clerk, Ext. 53219


      cc: Mary Ann Castro
 10/09/2014                                                                               Sent Via Certified Mail
                                                                                  13D7 HDD    1170 0770   3512 ID

 MANUEL G CASTRO JR
 1501 OLIVE ST
 JOURDANTON, TX 78026-2220

 Loan Number:                44675
 Property Address:           1501 OLIVE STREET
                             JOURDANTON, TX 78026

                            NOTICE OF DEFAULT AND INTENT TO ACCELERATE

 Dear MANUEL G CASTRO JR:


 This letter is formal notice by BSI Financial Services, Inc. (herein as "BSI") the Servicer of the
 above-referenced loan, on behalf of MLB SUB I, LLC that you are in default under the terms of the documents
creating and securing your Loan described above, including the Note and Deed of Trust/Mortgage/Security
Deed ("Security Instrument"), for failure to pay the amounts due.

The loan is due for 12/01/2011 and subsequent payments, plus late charges, fees and costs. As of today, the
total delinquency and reinstatement amount is $73,967.02, which consists of the following:

              Next Payment Due Date                                                           12/01/2011
              Total Monthly Payments Due:                                                     $66,367.76
                     (35 @$1,732.72)                                                      ^               "\
              Late Charges                                                              // ' $4,204.26 '\
              Other Fees:                                                              / /. $3,395.00
              Unapplied Balance:                                                       y \        ($Q.QQ)
              TOTAL YOU MUST PAY TO CURE DEFAULT:                                             $73,967.02


It is possible that after payment of the amounts detailed above there may be other fees still due and
owing, including but not limited to other fees, escrow advances or corporate advances that BSI paid on
your behalf or advanced to your account.

This letter is a formal demand to pay $73,967.02. If the default, together with additional payments that
subsequently become due, is not cured by 11/13/2014, BSI will accelerate the note so that the entire debt is
immediately due and payable, and take steps to terminate your ownership in the property by a foreclosure
proceeding or other action to seize the property.

IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT, BSI offers consumer assistance
programs designed to help resolve delinquencies and avoid FORECLOSURE. These services are provided
without cost to our customers. You may be eligible for a loan workout plan or other similar alternatives. If you
would like to learn more about these programs, you may contact the Loss Mitigation Department at (800)
327-7861, Monday-Wednesday 8 am to 8 pm EST, Thursday 8 am to 6 pm EST, Friday 8 am to 5 pm EST,
Saturday 8 am to 12 pm EST. WE ARE VERY INTERESTED IN ASSISTING YOU.

The default above can be cured by payment of the total delinquency and reinstatement amount plus any



TX_NOI
Page 1 of 3
                                                                                130? HDD 1170 0770    3S1E     ^O
•£>
                          mparative ivia                                               nalysis
                                                    Property At:

                                                    Prepared For:
                                                    Manuel Castro
                                                   1501 Olive
                                              Jourdanton, TX 78026




                                                     Prepared By:
                                        ^j> Archie Marmolejo
                                           _X A'LSejisorrRealty


                                                      sraiaSSi&S




                                                            sstnu; stum-rare


                                                             Ail seam®
                                                                 EeaSfy
          Office Phone: (830) 281-5263
            Direct Une: (210) 347-7330
Personal Fax Number. (210) 569-6211
               Email: marmotejoarchie@aol.com


   THIS IS A BROKER PRICE OPINION OR COMPARATIVE MARKET ANALYSIS ANDSHOULDNOT BE CONSIDERED AN APPRAISAL. In
 making any decision thatrelies uponmy work, youshouldknow thatI have not followed the guidelines fordevelopment of an appraisal
             or analysiscontained in the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation.




           Prepared By: Archie Marmolejo All Season Realty
             Seller's Statement
                   Property At:




       Prepared For:Manuel Castro
                    1501 Olive
                    Jourdantonr TX 78026




      Suggested Marketing Price: $351,375



fl5
B
             "On or about December 1, 2013, I learned that-Afgeetmar-Marmolejo was a friend of

    Manuel Castro's lover, and therefore became suspicious of the Market Analysis that he provided

    to me at the time I signed the Agreement for Final Divorce. I therefore had my own Market

    Analysis prepared by Karen Potts, who appraised the home at a fair market value of only

    $184,000.00.

             "I have made multiple attempts to refinance the home, as per the terms of the Agreement

    for Divorce, but have been told that no lender will refinance while the home is still subject to the

    Manuel Castro's bankruptcy proceeding. Further, I was told that Manuel Castro removed me as

    an authorized person for the current mortgage holder to communicate with, and I have therefore

    had an extremely difficult time getting information with respect to the status of the mortgage.

    All mortgage statements were diverted from my address to Manuel Castro's sister's address, and

    so I never received any information with respect to the status of mortgage payments after Manuel

    Castro was ordered to make those payments in the temporary orders.

             "I had a credit report done, and from that I learned that the home is currently in default

    for approximately $60,000.00.


                                                     Mary Ann Casiro
                                                              Cast

    SIGNED under oath before me on l\j %\Q.")T J 11, ZO^
                                                                         V
                                                        r'J f/via- rgO ( jjl Q^oriSls
                                                     Notarypublic, State ofTexas       ^         r     \
          /$•:.'.%•..   GINA
                        GINA !S.   VILUGOME2
         /"v-.:V-.'"i Notary
                           Pu blic. State of Ttxss
         U-.^.-'-J Myy Corr commission   Expires
          ^ii$*         February 27, 2017


                                             ij^


    Affidavit ofMary Ann Castro                                                                      Page 2
B
                                      Affidavit of Mary Aram Castro


              Mary Ann Castro appeared before me in person today and stated under oath as follows:

              "My name is Mary Ann Castro. I am above the age of eighteen years, and I am fully

    competent to make this affidavit. I am the movant in the Motion to Declare Agreement for Final

    Divorce Void. The facts stated in this affidavit are within my personal knowledge and are true

    and correct.


              "On September 30, 2011, my husband Manuel Castro filed for divorce. At that time, he

    had already filed for Chapter 13 bankruptcy, and to date, that bankruptcy proceeding has not yet

    been discharged.

              "In the temporary orders for this divorce, Manuel Castro was ordered to make all

    mortgage payments on our home, 1501 Olive Street, Jourdanton, Texas 78026, where I still

    reside.

              "On October 30, 2013, Manuel Castro and I entered into an Agreement for Final Divorce,

    dividing up our marital estate. Manuel Castro never informed me prior to executing this

    Agreement for Final Divorce that he had failed to make mortgage payments as ordered in the

    temporary orders and the house was in default.

              "Prior to executing the Agreement for Final Divorce, Manuel Castro provided me with a

    Market Analysis prepared by A^gentma Marmolejo, which represented the fair market value of

    the house to be $351,375.00. I relied on this Market Analysis when agreeing to the property

    division in the Agreement for Final Divorce.

              "The Agreement for Divorce awarded me the home, but required me to refinance by

    February 28, 2014.


    Affidavit ofMary Ann Castro                                                               Page 1
     1         "^                    REPORTER'S RECORD
                                   VOLUME   1   OF   1 VOLUME
     2                   TRIAL COURT CAUSE NO. 2011-CI-1595 7

 3       . IN THE MATTER OF                            IN THE DISTRICT COURT
          THE MARRIAGE      OF
     4
          MANUEL    G.   CASTRO
 5                                                    BEXAR. COUNTY,      TEXAS
         AND
 6
         MARY ANN CASTRO                              45TH JUDICIAL DISTRICT
 7


 8


 9


10       HEARING ON MOTION TO DECLARE AGREEMENT FOR FINAL DIVORCE
                                            VOID
11


12


13


14               On the 29th day of September, 2014, the following
15       proceedings came-on to be heard in the above-entitled

16       and numbered cause before the Honorable Laura Salinas,
17       Judge Presiding, held in San Antonio, Bexar County,
18       Texas


19               Proceedings reported by computerized stenotype
20       machine.

21


22


23

24

25


                                  GLYN E. POAGE,      CSR,   RDR,   CRR
                         166TH DISTRICT COURT          BEXAR COUNTY, TEXAS
                                                               z.




 1                            APPEARANCES

 2   JOSEPH P.    APPELT
     SBOT NO.    00789809
 3   Joseph P. Appelt, P.C.
     5825 Callaghan Road, Suite 104
 4   San Antonio,    Texas 78228
     Telephone:  (210)375-1212
 5   Attorney for Petitioner

 6   SARAH ANNE LISHMAN
     SBOT NO. 24086267
 7   JAMIE L. GRAHAM
     SBOT NO. 24027335
 8   310 S. St. Mary's Street, Suite 845
     San Antonio,   Texas 78205
 9   Telephone:  (210)308-6448
     Attorney for Respondent
10


11   TINA PACHECO, Pro Se Respondent

12


13

14


15

16

17


18

19


20

21


22


23

24

25


                        GLYN E. POAGE, CSR, RDR, CRR
                  166TH DISTRICT COURT BEXAR COUNTY,   TEXAS
                                                                              J




 1                                INDEX

 2    Statements of Counsel                     •                         4

 3    WITNESS              DIRECT        CROSS

 4    MARIA DINORAH DIAZ      9            16

 5    Court' s Ruling                                                    31

 6    Court Reporter 's Certificate                                      34

 7


 8


 9

10

11-


12


13

14


15


16


17


18

19


20

21


22


23


24

25


                        GLYN E. POAGE,    CSR,      RDR,   CRR
                 166TH DISTRICT COURT      BEXAR COUNTY,         TEXAS
 1                    (September 29, 2014,         9:12 a.m.)

 2                    THE COURT:       Cause Number      2011-CI-15957.

 3   Can I have everyone identify themselves for the record,

 4   please?

 5                    MS.   LISHMAN:     Sarah Anne Lishman for Mary

 6   Ann Castro.     She's the movant in this case.

 7                    THE COURT:       Okay.

 8                    MR. APPELT:       Joseph Appelt representing

 9   Manuel Castro,    the respondent to their motion, the

10   petitioner in the original cause.             Also present is

11   Manuel Castro and, technically, pro se is Christina —

12   your last name.

13                    RESPONDENT PACHECO:          Pacheco.

14                    MR.   APPELT:     Pacheco.       Who had been

15   interpled as a third party defendant during the divorce.

16   But I'm ready for Manuel Castro.

17                    THE COURT:       Okay.    And,    so, Ms. Lishman,

18   this is your motion,      correct?

19                    MS.   LISHMAN:     Yes,   Your Honor.     This

20   actually is the fourth time that we've brought this

21   matter to court.       It's a motion to declare agreement for

22   final divorce void.

23                    Basically, the parties entered into an

24   agreement for final divorce about a year ago, on

25   October 30th,    2013,   and we believe that that agreement

                         GLYN E. POAGE, CSR, RDR, CRR
                   166TH DISTRICT COURT  BEXAR COUNTY,           TEXAS
 1    is void as a matter of law because at that time there

 2    was a bankruptcy pending.     Mr. Castro was the debtor in

 3    bankruptcy, and there was no lifting of the automatic

 4    stay for the purpose of dividing the property that was

 5    subject to the bankruptcy court jurisdiction at that

 6.   time,   as is required by law.

 7                    The last time that we were here we spoke

 8    in chambers.    So just to get on record a timeline of

 9    events, basically, this divorce was filed in 2011.

10    Thereafter, Mr.    Castro filed for bankruptcy.     Temporary

11    orders were entered in this matter,    I think in 2012 —

12    maybe 2011 or 2012.     But under the terms of those

13    temporary orders, Mr. Castro was required to make

14    mortgage payments on the marital residence, which he

15    failed to do so.    And since that time no mortgage

16    payment has been made for the residence that Mrs. Castro

17    is residing in and still currently residing in.

18                    This agreement was entered —      was —   it's

19    a handwritten agreement, October 30th,    2013,    and the

20    issue is that there was no lifting of the automatic

21    stay, so we believe it's void as a matter of law.

22                    The other issue is that this agreement was

23    signed by or purports to be signed by all the parties

24    and Judge Canales, but there's no recitation that this

25    was actually a rendition of final judgment, and there

                         GLYN E. POAGE, CSR, RDR, CRR
                   166TH DISTRICT COURT  BEXAR COUNTY,     TEXAS
 1   was no record made.       There's no judge's notes from that

 2   day and this agreement was never filed.

 3                    So there's no evidence that this agreement

 4   was ever a rendition of final judgment.             And,    so, we

 5   believe because it was not rendered,          there's no

 6   ministerial duty binding on the Court to enter a final

 7 ' order on the terms of this agreement.

 8                    THE COURT:       Okay.   And I have the cases.

 9                    MS.   LISHMAN:     Door versus State was the

10   case on point, and then I also handed you, last time,

11   another case citing, York versus State,            for the same

12   proposition, that an agreement or an order entered in

13   violation of the stay is void as a matter of law.                York

14   versus State is a Texas Supreme Court case.

15                    And if —     and also for the issue of

16   rendition, I brought another case —           it's Gamboa v.

17   Gamboa —    saying that rendition of an order is an oral

18   pronouncement in open court or it has to be in a written

19   and filed memorandum..      And at this time we believe

20   there's no evidence that there is a written and filed

21   memorandum,   and no evidence that there was an oral

22   pronouncement.

23                    THE COURT:       Okay.   Well,   let me,    I guess,

24   hear from Ms.    Diaz first.       But I did look into all these

25   issues.    So if you.want to go ahead and call her as a

                         GLYN E. POAGE, CSR, RDR, CRR
                   166TH DISTRICT COURT  BEXAR COUNTY,            TEXAS
1    witness.

2                   MR. APPELT:     Yeah.   I call Dinorah Diaz.

3    She should be sitting right outside.

4                   MS. LISHMAN:     And, Your Honor, I just

5    wanted to express to the Court, I think I mentioned this
6    last week, but just so it's on the record, I am

 7   objecting to her testimony.       I think it's a conflict of
 8   interest because at the time she was representing Mrs.

 9   Castro.    I feel that if she's being called as a fact

10   witness now she has a clear conflict of interest, and I

11   also believe that her testimony is easily covered by the

12   attorney/client privilege.
13                  And I'm also objecting to her testimony on

14   the basis of hearsay, because anything that she would

15   have to testify.that would prove that there was an oral
16   pronouncement on this is hearsay.          It's an out-of-court
17   statement made for the truth of the matter, and, so, all

18   of it would be hearsay,      Your Honor.

19                   THE COURT:     Okay.   You can bring her in.

20                   MR. APPELT:     And I've got Judge Canales on

21   subpoena, too, Judge, but —

22                   (Pause)

23                   MS. LISHMAN:     Your Honor, while we're

24   waiting for her, I'm not sure —        in a prior hearing on
25   this matter I invoked the Rule, so if there's any other

                        GLYN E. POAGE, CSR, RDR, CRR
                  166TH DISTRICT COURT BEXAR COUNTY,        TEXAS
 1   witnesses I'd like to invoke the Rule.

 2                   THE COURT:     Anybody else that's going to

 3   testify?

 4                   MR. APPELT:     The only one might be Manuel

 5   Castro, but that's going to be it, Judge.

 6                   THE COURT:     All right..      Raise your right

 7   hand, please.

 8                   (Witness sworn)

 9                   THE COURT:     State your name for the

10   record, please.

11                   THE WITNESS:     Maria Dinorah Diaz.

12   D-I-A-Z.

13                   THE COURT:     And,    Ms.   Diaz,   I understand

14   you represented Ms. Castro previously in this matter?
15                   THE WITNESS:     Yes,    Your Honor.

16                   THE COURT:     Okay.     So I don't want you

17   discussing anything that is attorney/client related.

18   It's a very narrow scope and it's going to be strictly

19   with regards to the appearance in court— the

20   appearance in presiding court October 30th, 2013 in
21   front of Judge David Canales, and that's it.

22                   THE WITNESS:     Yes,    Your Honor.

23                   THE COURT:     All right.       You may proceed.

24                   MR. APPELT:     May I approach the court

25   reporter to get an exhibit —

                      GLYN E. POAGE, CSR, RDR, CRR
                166TH DISTRICT COURT  BEXAR COUNTY,             TEXAS
 1                         THE    COURT:    Yes.


 2                         MR. APPELT:        —    marked,   Judge?   Actually,

 3   before I do that,            Judge,    let me ask a couple of

 4   questions.

 5                                MARIA DINORAH DIAZ,

 6   being first duly sworn, testified as follows:

 7                                 DIRECT   EXAMINATION


 8   BY MR.      APPELT:


 9          Q.     Ms.    Diaz —

10          A.     Yes,    sir.

11          Q.     —     you are here because I subpoenaed you;            is

12   that    correct?

13          A.     Yes,    sir.

14          Q.     You did not volunteer to come here.                You are —

15   but for my subpoena, you would not be here; is that

16   correct?


17          A.     Correct.


18          Q.    A    fair statement?

19                         And for the benefit of —            I guess I know

20   the Court knows and the attorneys know,                  but what is the

21   effect if a witness disobeys a subpoena?                   What can

22   happen to that, witness?

23       A.       Well, they can get found in contempt.                They can

24   be arrested and held in the Bexar County Jail overnight

25   to ensure that they appear in court.

                             GLYN E. POAGE, CSR, RDR, CRR
                       166TH DISTRICT COURT  BEXAR COUNTY,            TEXAS
                                                                              1U




 1          Q.     And in my questioning I don't want to go

 2   anywhere near any type of attorney/client discussions at

 3   all.        It's just going to be about procedural aspects of

 4   what you recall occurred on or about October 30th of

 5   2013.

 6                        MR.    APPELT:    And with that, may I approach

 7   the witness,         Your Honor?

 8                         THE COURT:      You may.

 9          Q.     (BY MR. APPELT) Ms. Diaz,          I'm going to hand you

10   what's been previously marked Petitioner's Exhibit

11   Number 1.       I believe it consists of four pages.           And

12   flip through there, please,             if you would,   and when

13   you're done I have some questions for you about it.

14          A.      (Witness complying)        Yes.

15          Q.     Do you recognize Petitioner's Exhibit Number 1?

16          A.     Yes.

17          Q.     And what do you recognize that to be?

18          A.     An agreement for a final divorce regarding

19   Manuel Castro and Mary Ann Castro.

20          Q.     And at the time that this agreement was

21   entered, were you Mary Ann Castro's attorney of record?

22          A.     Yes,   sir.

23          Q.     Did you participate that day, on or about

24   October 30th,        in the negotiations between the parties

25   which resulted in this handwritten agreement?

                           GLYN E. POAGE, CSR, RDR, CRR
                     166TH DISTRICT COURT  BEXAR COUNTY,          TEXAS
                                                                           Zl




 1   at all in this final agreement.

 2                      THE COURT:     All I'm deciding is whether

 3   this agreement —          I'm not going to deal with the

 4   substance of the agreement, merely whether this was a

 5   final divorce or not.           That's the issue before me.

 6       Q.     (BY MS.   LISHMAN) Ms.     Diaz, does this agreement

 7   for final divorce dispose of all of the issues that were

 8   pending in this divorce, to your recollection?

 9 A. I   believe   so.

10       Q.      Is it generally a common practice for attorneys

11   to address issues pending from temporary orders in a

12   final    order?

13 A. I guess it depends on the case.

14       Q.      So, hypothetically speaking,        if there was about

15   $20,000 owed under temporary orders, is that an issue

16   that an attorney would put in the final order?

17       A.      It depends.

18       Q.      What does it depend on?

19 A. It depends on what the parties want, what they

20   agreed to and what's discussed, and whether or not it's

21   relevant and whether or not —           and I don't really want

22   to get into the attorney/client discussions with Ms.

23   Castro, but it would depend on those things,             too.

24       Q.     At the time —        October 30th,   2013,   at the time

25   you wrote this agreement for final divorce, were you

                           GLYN E. POAGE, CSR, RDR, CRR
                     166TH DISTRICT COURT  BEXAR COUNTY,        TEXAS
                                                                          V.A




 1   aware that Mr. Castro was in bankruptcy at that time?

 2       A.     It was represented to me, yes, ma'am.

 3       Q.     Did you have any reason to believe he was not

 4   in bankruptcy at that time?

 5       A.     No,    ma'am.

 6       Q.     And were you aware that with the bankruptcy

 7   pending that all property was subject to the bankruptcy

 8   court jurisdiction?

 9       A.     The property concerning real estate, that that

10   was listed in the bankruptcy,        yes.

11       Q.     And does that include the residence on Olive

12   Street —    1501 Olive Street?

13       A.     Yes.     I believe it did.

14       Q.     And,    so, as an attorney, is it common practice

15   to make dispositions of property that are subject to a

16   bankruptcy court's proceeding?

17       A.     If there is a lift stay.

18       Q.     Was there a lift stay in this case?

19 A. It was represented to me that there was and

20   there was a document at —         a document that was presented

21   to me at the time.         And there were those representations

22   made to the Court.         And as an officer of the Court,    when

23   representations are made by attorneys, then we usually,

24   you know, believe them.

25       Q.     Who made the representation to you that the

                        GLYN E. POAGE, CSR, RDR, CRR
                  166TH DISTRICT COURT  BEXAR COUNTY,      TEXAS
                                                                      Z3




 1   stay had been lifted?

 2       A.    Opposing counsel.

 3       Q.    And that's Mr. Appelt?

 4       A.    Yes.


 5       Q.    And when did he make that representation?

 6       A.    Well,    I think —    I don't know if it was that

 7   day or if it was prior.        I know that that was one of the

 8   issues as to why it was, you know, taking a long time.

 9       Q.    And did you, yourself, do any due diligence to

10   follow up on that to ensure that the stay had been

11   lifted?

12 A. I did the due diligence necessary.

13       Q.    And what does that entail?

14       A.    To review the document that was given to me and

15   taking the word of counsel.

16       Q.    And what document was that?

17       A.    It was a letter or paper.       I don't remember.

18       Q.    And,    so, you also testified that there was a

19   representation made to the Court that the stay had been

20   lifted.   Are you saying that it was represented to Judge

21   Canales on October 30th,       2013 that the stay in

22   bankruptcy was lifted?

23       A.    That's what I believe, yes.

24       Q.    Why do you believe that?

25       A.    Because that was one of the issues.

                       GLYN E. POAGE, CSR, RDR, CRR
                 166TH DISTRICT COURT  BEXAR COUNTY,        TEXAS
                                                                            Z4




 1          Q.    But do you have any specific memory of it being

 2   represented on that day to the Court, to Judge Canales,

 3   that there was a bankruptcy pending and that the stay

 4   had been lifted?

 5          A.    You know,   I don't recall.        It could have been

 6   at, maybe, a temporary order or —           you know,    hearing.

 7   I'm not     sure.

 8          Q.   Do you recall if the bankruptcy was mentioned

 9   in front of Judge Canales at all on October 30th,             2013?

10 A. I think it may have been.          I believe it was,

11   but    I'm not    certain.

12          Q.   And have you subsequently learned that the stay

13   in the bankruptcy was not actually lifted?

14          A.   Yes.


15          Q.   And,    so, is there —     is there any obligation on

16   you, as the attorney that entered into this agreement

17   with your client, to correct or reform that deficiency?

18                       MR. APPELT:     I'm going to object to the

19   relevance for the purpose of this hearing, Judge,             'cause

20   it's    —

21                       THE COURT:     Sustained.

22          Q.   (BY MS. LISHMAN)      The terms of this agreement

23   require Ms. Castro to refinance the marital residence on

24   Olive Street within a certain period of time.              Is that

25   correct?


                            GLYN E. POAGE, CSR, RDR, CRR
                      166TH DISTRICT COURT  BEXAR COUNTY,       TEXAS
                                                                           Z5




 1          A.    That's what was ordered by the Judge,        and we

 2   reduced it to writing and included it in the decree,

 3   yes.

 4          Q.    So the sole disputed issue was the time period

 5   for refinancing the marital residence.             Is that correct?

 6          A.    That's what   I recall.

 7          Q.    And are you recalling based on your actual

 8   memory or from reviewing this written agreement?

 9                     MR. APPELT:       Judge,   I believe that was

10   asked and answered about 10 minutes ago.

11                     THE COURT:       Sustained.

12          Q.   (BY MS.   LISHMAN)    Is it your —   was it your

13   understanding at the time this agreement was written by

14   you and signed by the parties that all of the terms of

15   this agreement could have been performed by your client,

16   specifically that she could have refinanced the home

17   with the bankruptcy pending at that time?

18                     MR.   APPELT:     Judge,   I'm going to object

19   again.      I don't —    as I recall, the purpose of this

20   hearing was not to get into the substance of the

21   agreement.      It was to whether or not this was actually

22   proved up, the divorce, that is, before Judge Canales in

23   open court.

24                     THE COURT:       Sustained.

25          Q.   (BY MS.   LISHMAN)    Did you put on any proof that

                          GLYN E. POAGE, CSR, RDR, CRR
                    166TH DISTRICT COURT  BEXAR COUNTY,        TEXAS
                                                                       Zb




     1    day from your recollection or not — I guess — the term
     2    "put on proof" refers to putting it on the record; is
     3    that correct?

     4        A.    Not necessarily.
     5        Q.    Do you remember on that day if the specific
     6    items on this agreement for final divorce were discussed
     7    with Judge Canales prior to him signing this agreement?
     8       A.    What do you mean by "discussed"?

     9       Q.    Well, you testified that you established the
10       residency requirements, the jurisdictional requirements
11       for getting a divorce in Texas.    Is that correct?
12           A.    Come again.

13           Q-    When you went before Judge Canales you
14       established the residency requirements and the
15       jurisdictional requirements for a divorce in Texas.      Is
16       that correct?

17           A-    Meaning me or the parties? Like the attorneys
18       together, yes.

19           Q.    When you were in front of Judge Canales on
20       October 30th.

21           A-    Yes.   I believe Mr. Appelt asked the questions
22       of his client.

23           Q.    And do you recall if the specific provisions
24       dealing with divisions of specific items of property
25       were discussed with Judge Canales prior to him signing
                           GLYN E. POAGE, CSR, RDR, CRR
                    166TH DISTRICT COURT   BEXAR COUNTY, TEXAS
ADUftNTAGE MORTGAGE         Fax:2103770960                          'Jar    7 ^UUb       1b:\i2


                                                                              \j


   D




                             APPRAISAL OF REAL PROPERTY




                                             LOCATED AT:
                                  i
                                               8165 FM 2146
                              S.45'Acres. J. PoHvent Survey *1,Abstracf 1233
                                           Jourdanton, TX 78026




                                                   FOR:
                                           ' Advantage Mortgage
                                        6601 Blanco Road, Suite 100
                                         San Antonio, T&C3& 78216




                                                 AS QF:
                                            December 19, 2005




                                                     BY:
                                             Angela R. Overlay
                                          13730 Adobe Walls Drive
                                           Helotes, Texas 78023

                                               (210) 695-4400




               form EA1 —TOTAL forWindows' appraisal software bya lamoils, inc. — 1-800-AUMODE
                  ADUANTAGE MORTGAGE                           Fa;!:2103770SBO                                   Mar       /    2UUB    1b:U3               C. U«


                                                          u                                                                     o
                                                                                                                                                        Castro, Manuel
                                                          Uniform Residential Appraisal Report                                                    F1e# 8306
                                               .      1               —           thesubject neighborhood ranging in price from S 225 OOO                       255.000
                            comparable sales mthe iubject neighborhood within The past twelve months ranolnn in .gate nrinp frnm t ™ ™„
                                            SUBJECT                   C/lRflPAPAPIC^AI r^-t              I        /»,.r..„.L,             j-e-utkw                  240,000




                   did not research the sale nr transfer history of the subject property and comparable sales. If not explain

   Myiresearch Q did g| did not reveal any prj ir sales ortransfeft ofthe subject property (or the three years phot tc the effective date oftlils appRisiT
                     San Antonio MLS
    Mvriearch r~] did [gj did notrevea! any pi? ir sales ortransfers of the comparable sales for the year prior1athe date of sale ol the comparable sale.
  j Oalafourcefc) San Antonio MLS
                  of the research and analysis of jm pdor sale ortransfer history of Hie subject property and comparable sales (rami amnnnnal prior sales on page 3)
                                                      SUBJECT                       COMPARABLE SALE #1                    COMPARABLE SALE #g             COMPARABLE SALE #3
        1 PriorSale/Trai)$fer            See Coir menta
      e of PriorSala/Transfer                                                  None                                                                  None
   PaBSourcels)
   Effecdye Dale of Data SoureejsJ
   Amtyg -Ipriorsaleortransfer history of lite street propertyand comparable sales
   month period. Trie sale3 ubbcj in this
                                                                                                The subjectis under construction and has not transferred in the nestas
                                                     naisal havenottransferred inthe 12 months prior to the above notedtransaction.
                                                                _[_
                                                                      I


   Sumrrfary of Sales Comparison Approach Eqifral emphasis was oh/an all sales. Sate                                                                                         \
                                       NO. 2011 CI 15957
                                                                               \\T I c\-
 SLJtm?. MATTER OF                                 §       IN THE DISTRICT COURT
THE MARRIAGE OF

MANUEL G. CASTRO                                           45TH JUDICIAL DISTRI'


MARY ANN CASTRi                                    §       BEXAR COUNTY, TEXAS

                                        DECREE OF DIVORCE


         On October 30,2013 the Court heard this case.

Appearances

         Petitioner, MANUEL G. CASTRO, appeared in person and through attorney of record,

JOSEPH P. APPELT, and announced ready for trial.

         Respondent, MARY ANN CASTRO, appeared in person and through attorney ofrecord,
DINORAH M. DIAZ, and announced ready for trial.

         Third party Respondent, TINA PACHECO, appeared in person and announced ready for

trial. C^vnm'd-exl 4-v^uM On -f                                  ir-ii .
Record (^ Ljt4~S 5 C>;
         The making of a record ot testimony was waived by the parties with the consent of the

Court.         . A1
Jurisdiction and Domicile     Tx^--> ' ^ ' ' * "       J     /

         The Court finds that the pleadings of Petitioner are in due form and contain all the

allegations, information, and prerequisites required by law. The Court, after receiving evidence,
finds that it has jurisdiction of this case and of all the parties and that at least sixty days have
                                                                                                I 4*
elapsed since the date thesuit was filed,
                                            Co rr^-tCt I H€^ € rr-o fft.                               £
         The Court further finds that, at the time this suit was filed, Petitioner had been a
interest, and claim in and to that property:

        H-l.    All household furniture, furnishings, fixtures, goods, art objects, collectibles,

appliances, and equipment in the possession of the husband or subject to his sole control.

        H-2.    All clothing, jewelry, and other personal effects in the possession of the husband

or subject to his sole control,

        H-3.    All sums of cash in the possession of the husband or subject to his sole control,

including funds on deposit, together with accrued but unpaid interest, in banlcs, savings

institutions, or other financial institutions, which accounts stand in the husband's sole name or

from which the husband has the sole right to withdraw funds or which are subject to the

husband's sole control.


        H-4.    All sums, whether matured or unmatured, accrued or unaccrued, vested or

otherwise, together with all increases thereof, the proceeds therefrom, and any other rights

related to any profit-sharing plan, retirement plan, Keogh^.aa>^ension_Tjlan, employee stock
                                                                                                              //
option plan, 401(k) plan, employee savings plan, accrued unpaid bonuses,, disability plan, or
                                                  1/ ~~~^X~ do NOIT CL&j^k^JrA
                                                               ent, orfuture employmeMJ_A^ ^^f^t
other benefits existing by reason of the busband's past, present.

        H-5.    All individual retirement accounts, simplified employee pensions, annuities, and';P-      J

variable annuity life insurance benefits in the husband's name.

        H-6.    The 1999 Subaru motor vehicle, together with all prepaid insurance, keys, and

titledocuments. '~f U&- ^f)}-^ HfjftK ^C^^do^Hh^
                         m0rv*H, K'S ^r^M ir«j| SA?d
        Property to Wife ^ Cfc m R II-HL fl -Pv-Kvof L- ' '
        IT IS ORDERED AND DECREED that the wife, MARY ANN CASTRO, is awarded the
                                                                                         I




following as her sole and separate property, and the husband is divested of all right, title, interest,

and claim in and to that property:
same date, but signed on      Oe~h>w* ^,<2-g- ----^5r5-c=g Doc#6
                                                    14 Entered 09/0^-^1 ?n ----- ^..-J^^l^}^-           '::&&0§tffiB
                                                    \                " -—•—' — s-:-r:v;^ppnt;, ;Pg 2 of 5 "lllilH!



                                      TO 31, 2012, MANUEL GUADALUPE CA*t^. - . _^ J^K^;/                          5f




   3^^.MARVK_^                                                                                   ^        ^
             4-       On March 07 "?006 Vff[|ie
P'ovidesfordirectongo^pay™                                                     ^' **-" ^             '3 ^
      1-          Debtor is in drfju,t on fte ob%ata, „
-»-d^do^PMBfte_of4e_d_dN7 - * »* —
     8.           As ofAngus, 2„, 20,4, ft. sams offbe ^.^ . __ ^
                        -^fcrNovcntber 20n pos, ^ ^ ^                                    ^ ^ ^
                       "^«^ -^P^M,ced_d^BMovmton
                        c



                       the Nfflte'is S??n »07 7-1     ^




                       an amount allowable by local practice, mle, or order.
                                 UNITED STATES BANKRUPTCY COURT
                                               festerm mmn             w    e^as




                                                                     Bankruptcy Case No.: 12-52696-cag
                                                                               Chapter No.: 13
                                                                                       Judge: Craig A. Gargotta
         IN RE: Masieel Gmadialiiiipe Castro, Jr., Debtor(s)




                                                 NOTICE OF HEARING



         PLEASE TAKE NOTICE that a hearing will be held


              at    S.A. Courtroom 3, Hipolito F. Garcia Fed Bide &. Courthouse, 615 E. Houston St., San Antonio. TX
                    78205


              on    9/29/14 at    ©9:00 AM

              Hearing lo Consider and Act Upon the Following: (Related DocumenU.s): 63 Motion for Relieffrom StayAnd
              Against Co-Debtor (1501 Olive Street, jourdanton, TX 78026)(14 Day Objection Language) (Filing Fee: $
              176.00 ) filed by Angela K. Randermann for Creditor BSI Financial Services, as Servicer for Wells Fargo
              Banlc, N.A. (Attachments:# 1 Affidavit # 2 Exhibit)) Hearing Scheduled For 9/29/2014 at 09:00 AM at SA
              Courtroom 3 (Esquivel, Maria)




         Dated: 9/5/14
                                                                    Yvette M. Taylor
                                                                    Clerk. U. S. Bankruptcy Court




                          n
                            ZlO-hHll'                                                               (Hearing Nottac (Bit)] [NichrgBKap]



                                                               C?2?ro




025169                                             74905025194013
                                              ^
                        f X K i b 1^




                             UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION



IN RE:                                            §     CASE NO.: 12-52696G
                                                  §
MANUEL GUADALUPE CASTRO JR.               '       §
                                                  §
Debtor                                            §



                        TRUSTEE'S AMENDED OBJECTION TO MOTION TO
                             LIFT STAY TO PROCEED WITH DIVORCE
                                  AND REQUEST FOR HEARING

TO THE HONORABLE JUDGE OF SAID COURT:

Now comes, Mary K. Viegelahn, Chapter 13 trustee and files this, her Chapter 13 Trustee's Amended
Objection to the above-referenced Motion.

The Chapter 13 Trustee does not approve the afore-mentioned motion for the following reasons:

The Trustee opposes the Motion to Lift Stay to proceed-wi&-Divnrf-.r. file.H July 16, 2014 by Malaise Law
Firrji nn Maryann Castro's behalf.    The Debtor and Maryann Castro have previously entered into an
agreement for final divorce-oTTOctober 20, 2013. Both Debtor and Ms. Castro were represented by
counsel and signed the agreement. The Trustee asserts the parties cannot re-litigate the terms of the
agreement including the terms of the property settlement.

WHEREFORE, the Trustee requests the Court deny the motion for the reasons stated above and set it for
hearing on the next available hearing date. The Trustee further asks the Court for any other relief to
which she may be entitled.

Dated: July 29, 2014

Respectfully submitted,

/s/Jessica L. Hanzlik
JESSICA L. HANZLIK TSBN: 24055661
STAFF ATTORNEY FOR THE CHAPTER 13 TRUSTEE
jhanzliktgjsach13.com
 1050 Heritage Blvd, Ste. 201
San Antonio, TX. 78216
(210)824-1460 fax: (210)824-1328
 12-52696-cag Doc#63-2 Filed 09/04/14 Entered 09/04/14 20:37:39 Exhibit Pg 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

                                            §     CASEN0.12-52696-CAG-13
 IN RE:                      ra             c
 MANUEL GUADALUPE CASTRO, JR.               *     CHAPTER 13
          DEBTOR                            J
                                            8

 BSI FINANCIAL SERVICES, AS SERVICER        §
 FOR WELLS FARGO BANK, N.A. ITS             S
 SUCCESSORS AND ASSIGNS                     |
      MOVANT                                .|
 VS
 MANUEL GUADALUPE CASTRO, JR.,               |s
 D^TOR, MARY CASTRO, CO-DEBTOR               §
 AND MARY K. VIEGELAHN, TRUSTEE
          RESPONDENTS




     ^ c, before tbe Court fot con— tne MoUon fot Mef front — Sta, of Ac, Against
properly fl ed „BSI rl„ sEkvICES, As .»»« wbLLs FAEoo ^ N. rrs
Jcc.SSOKS «.— « , *—ed p— —«- - - - -
                              Your New Benefit Amount



 BENEHCLARY'S NAME: MARYANN CASTRO


 Ervisz. Yss ess -sss this IsCtEr sissB t&s S8€6B£I1t amotnit to reccr»~c rooo_
 rent, or energy assistance; bank loans; or for other business. Keep this letter with your
 important financial records.

 How Much Will I Get And When?
 • Yc-r :r.:c±h in: zzzx j"before deductions) is                                      Sl.148.90.
 • Tie im:ir: t e ieiuet for Medicare medical insurance is                                 S104.90.
  'If: "_ csj -:: i_% e Medicare as of Nov..20,.2014, . . _
  «v i~ ,c r-r,:^e e.se pays your premium, we show $0.00.) .
• T\e _-jlzl: -. e deduct for your Medicare prescription drug plan is                  .    'S0:00,
   :-" - -_ Hi -o: elect withholding as of Nov; 1. 2014.. we show SO.00.)
"Trizzz: Mm we deduct for voluntary Federal tax withholding is                               so.oo.
   Zz~; z^-zli not elect voluntary tax withholding as of
  V-" :.\ 2014, we show S0.00.)
• .-.fier Vv e take any other deductions, you will receive                                 $864.00
  on or about Jan. 2, 2015.

•If you .disagree with any of these amounts, you must write to us within 60 days from the date
 yo« receive this letter. We would be happy to review the amounts.

Yea may receive your benefits through direct deposit, a Direct Express® card, or an Electronic
~~-"~e- Accent. If >ou still receive a paper check and want to switch to an electronic
rr-rer. z-"=^e s-lsz- tie Depirtnent -z-f tie Treasury s Go Direct website at www.godirectorg.




Vi^eafsDay; itis besttoall atother^J^^^^WUS.
_caU or visit's^ i^"^^^?^5^^~ v_ Z3i "—-- '-—
     RECEIPT FOR YOUR CLAIM FOR SUPPLEMENTAL SECURITY INCOME
                   RECEIPT DATE:     March 22,       2 001

MARYANN CASTRO                                \    *£?•         /                 XXX-XX-XXXX



If you have a question or something to-report call ^°) 5j3JSb_^&For general
information about Social Security, visit our web site at www.ssa.gov on the
Internet.


You may visit or write to the Social Security Office at:

SOCIAL SECURITY     (
                    \    fr\(L Cvenn
                                (pi  £                  . ^
                                                             ^\h
ROOM 101                                                        NJ v
4100 S NEW BRAUNFELS                     -                       A^tj^
SAN ANTONIO TX 78223          /^>.a, /A \ \                         VL
We will process
                         \f/c/(j/ /
                  your application for
                                                                      \\
                                                  Supplemental Security Income as quickly as
possible. You should hear from us within                  J2&       days. If you do not hear from
us by then, please get in touch with us.

We will let you know if we need more information to decide if you are eligible
for SSI payments. In the meantime, if you move or change your mailing address,
you--or someone for you-- should report the change to the office shown above..
Also, you (or someone for you) must let us know if you are admitted to a
hospital or other medical facility. You could lose some SSI payments if you do
not let us know right away.

Always give your Social Security number when writing or telephoning about your
claim. If you have any questions about your claim, we will be glad to help you.
     MARYANN CASTRO
     919    SUTTON APT   22
     SAN ANTONIO,    TX 7 8228
 H                            James E. Dickson Jr., M.D.
               Diplomate American Board of Psychiatry and Neurology
                                  14815 San Pedro Ave. <
                                San Antonio, Texas 78232
                                  Phone: (210)494-1991
                                   Fax: (210)494-7575


January 31, 2013




To Whom It May Concern:

This is to confirm that Mary Ann Castro has been a patient of mine beginning with her initial
evaluation with me on 3/2/01. She has past psychiatric diagnoses of IViajor Depression, and
Panic Disorder.     In addition she also exhibited some symptoms consistent with Attention
Deficit Disorder. She was last seen by me on 12/21/11.



Sincerely,


                          o
James Dickson Jr., M.D.
                                             ROSA VERDE TOWERS
                                       343 WEST HOUSTON, SUITE 7 10
                                         SAN ANTONIO, TEXAS 78205
                                          Telephone (21 o) 225-4251

                                             Fax (210) 225-4254




 February 25,2013




To Whom It R/iay Concern,
                                                          ?E:       Mary Ann Castro
                                                          30B:      9-23-65

This is to inform you thatMs. Castro is under my professional care.

She has amood disorder and has a diagnosis of Bipolar Affective Disorder, Mixed. She has problems
coping with her stressors.

If you have any further inquiries please refer them to my office.

                                                          Very truly yours,




                                                         Srlinda E. Behfis> M.D., FAADEP


EEB: rare
(YVsJy-•ess*                                   Pagel ofl


                                                ^vfct-Y^




 bttDs://maf1.anncr! ^   r*r\m /   /«-»-./-_
                                                       Al 'ASCOSA               COUNTY SHERIFF'S OFFICE
                                                                                 1108 Campbell Ave.
                                                                            Jourdanton, Texas 7802S
                                                                               Office-{830) 763-3434
                                                                            Fax-(830) 769-2721
                                                                    atascosa.county.sheriff@acso-tx.org
             ivid Soward
               Sheriff


                                                 s%   IMINAL TRESPASS WARN!


"Corri'p Fa ina fri/Fro pervj Gvv ne r:               %gy A^l^l             CAsfiLa

                                                                                          te Atascosa County Sheriff's Department
Regarding Case # f?^HlH                            Dated Jil^lMi
has been requested              by the above named compfamant to'act with the authority in the following:

Texas Penal Code Section 30.05-Crfminal Trespass
             (a) Aperson commits an offense ifthe person enters or remains on or in property of another, including residential land, agncultural
                 land, arecreational vehicle park, abuilding, or an aircraft or other vehicle, without the effective consent and the person:
                     (1) Had notice that the entry was forbidden; or
                     (2) Received notice to depart butfailed to do so.

•his written order is hereby served to the below individual, imparting immediate, effective notice that
                                                                                                                     in Atascosa County is forbidden.
 ntrance onto the property to wit; _il6]_Al^j_^ l^d^m^ IV TO*^ _
ILcosa County
        fThe ^.L^pmpe^^
              Sheriffs Office in person and in writing, asking that the Criminal Trespass Notice be lifted. ^^^^^sted
                                                                                                            Any entrance onto the above hsted
"I; w,„ constitute aviolation of the law. AVo.at.on ofthe Texas Crimina, Trespass statue may be subject for™,na, prosecute under
 exas Law, punishably confinement in jail for aterm not to exceed one (1) year and/or afine not to exceed $4,000.00.
 ' I
       Ail
               -,/1f fffJ\Pnn acknowledge that Ihave received, read, and understand the above written Criminal
 re'spass Warning, and that Ihave received acopy of the same                                            i




  ft                                                                            11/
  ame of Person Warned                          Date of Birth              Signature                                    Date


                                                 1'V t&W
 ^putfs Signature                               Date

 /
                             K=l? Kit'.fi




         ' •               ST-M^j^*
                                        -•si
                                                        ^




l.>.
           *A•toft Sfifea^;*!"..^ ^aV

       „' JW   .','^V.


                              »«*W             "S^fttfas' 1*4"


                                                         j- fe
              hr-ix   j   h: -K£




11 ***•




fts»ii Air.
      MJrJPG
                              Page 1 of 1




hffn